ORDERED that the petition for certification is granted, and the matter is summarily remanded to the Appellate Division for reconsideration of its opinion and judgment on the ground that December 2002 dismissal by the Federal Aviation Administration (FAA) of plaintiffs complaint to that agency did not address the merits and was without prejudice to the filing of an amended complaint, which plaintiff subsequently filed and which the FAA thereafter dismissed on the merits on November 23,2003.
Jurisdiction is not retained.